[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                    For the First Circuit


No. 99-1672

                    KARL PIHL; DIANE PIHL,

                   Plaintiffs, Appellants,

                              v.

  CITY OF LOWELL; GEORGE TSANDIKOS; MASSACHUSETTS DEPARTMENT
            OF EDUCATION; LOWELL SCHOOL COMMITTEE,

                    Defendants, Appellees.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. Douglas P. Woodlock, U.S. District Judge]


                            Before

                     Selya, Circuit Judge,
               Campbell, Senior Circuit Judge,
                  and Lipez, Circuit Judge.



     Diane Pihl on brief pro se.
     Regina Williams Tate and Murphy, Hesse, Toomey & Lehane on
brief for appellees Lowell School Committee, City of Lowell and
George Tsandikos.




                        MARCH 29, 2000
            Per Curiam. We have reviewed the parties' briefs

and the record on appeal.              We affirm the judgment of the

district court, essentially for the reasons stated in its

memorandum and order, dated April 26, 1999.

            A parent is entitled to reimbursement only if a

court concludes "both that the public placement violated

[the Individuals with Disabilities Education Act] and that

the private school placement was proper under the Act."

Florence County School Dist. Four v. Carter, 510 U.S. 7, 15

(1993).         The    question   of     whether      an   individualized

educational program (IEP) is adequate and appropriate is a

mixed question of fact and law.           Roland M. v. Concord School

Comm., 910 F.2d 983, 990 (1st Cir. 1990), cert. denied, 499

U.S. 912 (1991).          Absent a mistake of law, we accept the

district        court's    conclusion         regarding    adequacy     and

appropriateness so long as it is not clearly erroneous on

the record as a whole.            Id. at 991.         The district court

correctly recited and applied the law and its conclusions

vis-a-vis       the   Brown   School    and    Mrs.   Pihl's    home-based

program is not clearly erroneous.

            We add that, in any event, "[r]eimbursement is a

matter     of    equitable     relief,     committed       to   the   sound

discretion of the district court" and "usually reserved for
parties who prevail at the end of a placement dispute."           Id.

at 999    (citation and internal quotation marks omitted).         We

find     no   abuse   of   discretion   in   the   district   court's

rejection of Mrs. Pihl's claim for reimbursement of out-of-

pocket expenses for home aides between 1984 and 1988.

              Affirmed.




                                  -3-